DETAILED ACTION
Claims 1-20 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/21 has been entered.
 
Response to Arguments
Applicant's arguments filed 3/22/21 have been fully considered but they are not persuasive.  Applicant argues (Argument 1; Remarks pg. 9 lines 6-8) that Dow does not discuss virtual machine migration based on avoiding a degraded user experience that would be caused by an increase in resource demand on the source host.
With respect to applicant’s argument examiner respectfully disagrees.  As to argument 1, as stated during the interview while the cited art does not mention using degraded user experience to determine virtual machine migration the further clarification .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dow et al. (Pub. No. US 2014/0156958 A1), and further in view of Fahs (Pub. No. US 2015/0370596 A1).

As to claim 1, Dow discloses a computer-implemented method, comprising: determining, to perform a migration of the virtual machine from the source host to a target host to avoid a degraded user experience, the determining based at least in part on an increase in resource demands at the source host having the virtual machine, where the increase in resource demands would case the degraded user experience if the migration of the virtual machine from the source host to the target host is not performed (Dow [0023] lines 1-4 and [0076] lines 1-4; which shows that both the physical and virtual resources are able to be dynamically reassigned according to demand thus viewed as not limiting thus including demand on the source and since viewed as dynamic adjust of resources viewed as including as including an increase of demand which shows a determination of when the first/host virtual machine is to be migrated, where it is viewed that the avoiding increased degraded user experience is the intended use of the determining when to perform the migration based at least in part on resource demand and it can also be seen since resource pooling and assigning and reassigning of resources based on the resource demand is being performed thus if demand is responded to matched it is viewed that less faults, errors, degraded experiences would occur because of resources not matching requested demand);
migrating the virtual machine from the source host to the target host at least by copying a state of the virtual machine from the source host to the target host (Dow which shows the destination/target machine of the migrating virtual machine is selected and used for the migration of the virtual machine between host and target destination).

Dow does not specifically disclose that the migrating occurs while the virtual machine is running on the source host; and causing the virtual machine running on the source host, to forward packets received at the source host to the virtual machine running on the target host.

However, Fahs discloses that the migrating occurs while the virtual machine is running on the source host (Fahs [0012] lines 1-4 and [0013] lines 1-4; which shows that the live migration of the virtual machine where the source virtual machine is still in communication with device during its migrations); and
causing the virtual machine running on the source host, to forward packets received at the source host to the virtual machine running on the target host (Fahs [0014] lines 7-20; which shows that during the transfer/migration of the VM from a source to target host being able to forward traffic/packet data that is sent to the source VM host to the target VM host)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Fahs, showing the live migration of the virtual machine, into the virtual machine migration of Dow, for the purpose of 

As to claim 2, Dow as modified by Fahs discloses wherein causing the packets to be forwarded includes configuring the virtual machine running on the source host to: receive a data packet from a service (Fahs [0013] lines 1-4 and [0014] lines 7-20; which shows the source host still in communication with the device and still reviving traffic/packet information); and
forward the data packet to the virtual machine running on the target host (Fahs [0014] lines 7-20; which shows that the traffic/packet information can be forwarded from the source host VM to the target host VM).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Fahs, showing the live migration of the virtual machine, into the virtual machine migration of Dow, for the purpose of performing migration with minimal impact and thus helping to reduce impact problems association with migration, as taught by Fahs [0013] and [0062].


As to claim 7, Dow as modified by Fahs discloses wherein propagating the change to the virtual machine running on the target host occurs after the migration is completed (Dow [0081] lines 1-3, [0082] lines 1-6 and [0083] lines 1-4; which shows that changes/updates that have occurred after the completion of the initial migration are the propagated/sent to the target host).

As to claim 8, Dow as modified by Fahs discloses a system, comprising: one or more processors (Dow [0039] lines 3-7); and
memory including executable instructions that, if executed by the one or more processors, cause the system to (Dow [0039] lines 3-7);
determining, to perform a migration of the virtual machine from the source host to a target host to avoid reduced system performance at the source host, the determining based at least in part on a change in resource demands at the source host having the virtual machine that would cause reduced system performance at the source host if the migration of the virtual machine from the source host to the target host is not performed (Dow [0023] lines 1-4 and [0076] lines 1-4; which shows that both the physical and virtual resources are able to be dynamically reassigned according to demand thus viewed as not limiting thus including demand on the source and since viewed as dynamic adjust of resources viewed as including as including an increase of demand which shows a determination of when the first/host virtual machine is to be migrated, where it is viewed that the avoiding reduced system performance is the intended use of the determining when to perform the migration based at least in part on resource demand and it can also be seen since resource pooling and assigning and reassigning of resources based on the resource demand is being performed thus if demand is responded to matched it is viewed that less faults, errors, degraded experiences would occur thus viewed as avoiding reducing system performance);
which shows the destination/target machine of the migrating virtual machine is selected and used for the migration of the virtual machine between host and target destination).

Dow does not specifically disclose that the migrating occurs while the virtual machine is running on the source host; and causing packets received at the virtual machine running on the source host, from an external entity, to be forwarded to the virtual machine running on the target host.

However, Fahs discloses that the migrating occurs while the virtual machine is running on the source host (Fahs [0012] lines 1-4 and [0013] lines 1-4; which shows that the live migration of the virtual machine where the source virtual machine is still in communication with device during its migrations); and
causing packets received at the virtual machine running on the source host, from an external entity, to be forwarded to the virtual machine running on the target host (Fahs [0013] lines 1-4 and [0014] lines 7-20; which shows while the source virtual machine is still in communication with a device during its migration that during the transfer/migration of the VM from a source to target host being able to forward traffic/packet data that is sent to the source VM host to the target VM host).



As to claim 13, Dow as modified by Fahs discloses wherein the executable instructions configure the virtual machine running on the source host to forward the packets to the virtual machine running on the target host (Fahs [0014] lines 7-20; which shows that during the transfer/migration of the VM from a source to target host being able to forward traffic/packet data that is sent to the source VM host to the target VM host).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Fahs, showing the live migration of the virtual machine, into the virtual machine migration of Dow, for the purpose of performing migration with minimal impact and thus helping to reduce impact problems association with migration, as taught by Fahs [0013] and [0062].


As to claim 15, Dow discloses a non-transitory computer-readable storage medium storing thereon executable instruction that, if executable by one or more processors of a computer system, cause the computer system to at least: determine, to which shows that both the physical and virtual resources are able to be dynamically reassigned according to demand thus viewed as not limiting thus including demand on the source and since viewed as dynamic adjust of resources viewed as including as including an increase of demand which shows a determination of when the first/host virtual machine is to be migrated, where it is viewed that the avoiding increased outages or failures is the intended use of the determining when to perform the migration based at least in part on resource demand and it can also be seen since resource pooling and assigning and reassigning of resources based on the resource demand is being performed thus if demand is responded to matched it is viewed that less failures, errors, degraded experiences would occur when determined demand is met);
migrating the virtual machine from the source host to the target host at least by copying a state of the virtual machine from the source host to the target host (Dow [0080] lines 1-7, [0081] lines 1-2, [0082] lines 1-6 and [0083] lines 1-9; which shows the destination/target machine of the migrating virtual machine is selected and used for the migration of the virtual machine between host and target destination).



However, Fahs discloses that the migrating occurs while the virtual machine is running on the source host (Fahs [0012] lines 1-4 and [0013] lines 1-4; which shows that the live migration of the virtual machine where the source virtual machine is still in communication with device during its migrations); and
causing packets, that are directed to the virtual machine running on the source host by an external entity, to be forwarded to the virtual machine running on the target host (Fahs [0013] lines 1-4 and [0014] lines 7-20; which shows while the source virtual machine is still in communication with a device during its migration that during the transfer/migration of the VM from a source to target host being able to forward traffic/packet data that is sent to the source VM host to the target VM host).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Fahs, showing the live migration of the virtual machine, into the virtual machine migration of Dow, for the purpose of performing migration with minimal impact and thus helping to reduce impact problems association with migration, as taught by Fahs [0013] and [0062].

Claims 3-4, 9, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dow and Fahs as applied to claims 1, 8 and 15 above, and further in view of Vega et al. (Pub. No. US 2006/0005189 A1).

As to claim 3, Dow as modified by Fahs does not specifically disclose wherein causing the packets to be forwarded includes configuring the virtual machine running on the source host to retain a connection with an external resource during migration.

However, Vega discloses wherein causing the packets to be forwarded includes configuring the virtual machine running on the source host to retain a connection with an external resource during migration (Vega [0016] lines 3-16; which shows the migration process and then the release from the source host a connection to an external storage device thus the connection to the external resource is retained during the migration of information step).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Vega, showing the management of connection information, into the live virtual machine migration of Dow and modified by Fahs, for the purpose of increase the speed and ease of virtual machine migration, as taught by Vega [0015] and [0016].

As to claim 4, Dow as modified by Fahs and Vega discloses attaching a network resource to the virtual machine running on the target host (Vega [0016] lines 3-16, which shows the target host of the vm migration is able to acquire a connect to the external storage device in a networked system thus viewed as a network resource).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Vega, showing the management of connection information, into the live virtual machine migration of Dow and modified by Fahs, for the purpose of increase the speed and ease of virtual machine migration, as taught by Vega [0015] and [0016].


As to claim 9, Dow as modified by Fahs and Vega discloses upon completion of the migration, terminate the virtual machine running on the source host (Dow [0088] lines 1-3; which shows the vm migrated from the first to the second location and thus not existing on the first location viewed as terminated).

Dow as modified by Fahs do not specifically disclose reclaim a resource allocated to the virtual machine running on the source host.

However, Vega discloses reclaim a resource allocated to the virtual machine running on the source host (Vega [0016] lines 3-16; which shows the second host being able to reconnect/reclaim connection to resources used by the first host instance of the vm).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Vega, showing the management of connection information, into the live virtual machine migration of Dow and modified by Fahs, for the purpose of increase the speed and ease of virtual machine migration, as taught by Vega [0015] and [0016].


As to claim 12, Dow as modified by Fahs and Vega discloses wherein the executable instructions further cause the system to: configure the virtual machine running on the source host to retain a connection with an external resource (Vega [0016] lines 3-16; which shows the migration process and then the release from the source host a connection to an external storage device thus the connection to the external resource is retained during the migration of information step); and
forward any packets received from the external resource to the virtual machine running on the target host (Vega [0016] lines 3-16 and [0039] lines 3-5; which shows that there is communication between the external storage device and the source and target host thus in view of the above disclosed information dealing with forward packets/updates from source to target host can be seen as being able to forward any packets received from the external resource to the virtual machine running on the target host).




As to claim 16, Dow as modified by Fahs and Vega discloses wherein the executable instructions further cause the computer system to configure the virtual machine running on the source host to: forward the data packet to the virtual machine running on the target host (Fahs [0013] lines 1-4 and [0014] lines 7-20; which shows that during the transfer/migration of the VM from a source to target host being able to forward traffic/packet data that is sent to the source VM host to the target VM host).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Fahs, showing the live migration of the virtual machine, into the virtual machine migration of Dow, for the purpose of performing migration with minimal impact and thus helping to reduce impact problems association with migration, as taught by Fahs [0013] and [0062].

Dow as modified by Fahs does not specifically disclose retain a connection with an external resource; receive a data packet received from the external resource.

However, Vega discloses retain a connection with an external resource (Vega [0016] lines 3-16; which shows the migration process and then the release from the source host a connection to an external storage device thus the connection to the external resource is retained during the migration of information step);
receive a data packet received from the external resource (Vega [0016] lines 3-16 and [0039] lines 3-5; which shows that there is communication between the external storage device and the source and target host thus can receive data information communication/packets from the external resource).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Vega, showing the management of connection information, into the live virtual machine migration of Dow and modified by Fahs, for the purpose of increase the speed and ease of virtual machine migration, as taught by Vega [0015] and [0016].

Claims 5-6 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dow and Fahs as applied to claims 1 and 15 above and further in view of Pershin et al. (Pub. No. US 2015/0370660 A1).

As to claim 5, Dow as modified by Fahs does not specifically disclose tracking a change made to the state of the virtual machine running on the source host during migration; propagating the change to the virtual machine running on the target host.

However, Pershin discloses tracking a change made to the state of the virtual machine running on the source host during migration (Pershin [0031] lines 11-20; which shows during the live migration changes are sent/propagated to the target during migration and thus a track of those changes is being performed); and
propagating the change to the virtual machine running on the target host (Pershin [0031] lines 11-20; which shows during the live migration changes are sent/propagated to the target during migration).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Pershin, showing the live migration of the virtual machine, into the virtual machine migration of Dow as modified by Fahs, for the purpose of performing migration without interruption of service, as taught by Pershin [0012].


As to claim 6, Dow as modified by Fahs and Pershin discloses wherein propagating the change to the virtual machine running on the target host occurs during the migration (Pershin [0031] lines 11-20; which shows during the live migration changes are sent/propagated to the target during migration).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Pershin, showing the live migration of 

As to claim 19, Dow as modified by Fahs and Pershin discloses wherein the executable instructions further cause the computer system, during copying of the state of the virtual machine, to: track a change made to the virtual machine while the virtual machine is running on the source host (Pershin [0031] lines 11-20; which shows during the live migration changes are sent/propagated to the target during migration and thus a track of those changes is being performed); and
propagate the change to the virtual machine running on the target host (Pershin [0031] lines 11-20; which shows during the live migration changes are sent/propagated to the target during migration).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Pershin, showing the live migration of the virtual machine, into the virtual machine migration of Dow, for the purpose of performing migration without interruption of service, as taught by Pershin [0012].


As to claim 20, Dow as modified by Fahs and Pershin discloses wherein the change occurs as a result of fulfillment of a request received at the virtual machine running on the source host during the copying (Pershin [0031] lines 11-20; where it is viewed that the live migration will send the changes in state that could cause a perceptible interruption of service to the target and thus viewed as including any requested change fulfilment received).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Pershin, showing the live migration of the virtual machine, into the virtual machine migration of Dow as modified by Fahs, for the purpose of performing migration without interruption of service, as taught by Pershin [0012].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dow and Fahs as applied to claim 8 above, and further in view of Brown et al. (Patent No. US 8,307,359 B1).

As to claim 10, Dow as modified by Fahs disclose forward the response to the virtual machine running on the target host (Fahs [0013] lines 1-4 and [0014] lines 7-20; which shows that during the transfer/migration of the VM from a source to target host being able to forward traffic/packet data that is sent to the source VM host to the target VM host).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Fahs, showing the live migration of the virtual machine, into the virtual machine migration of Dow, for the purpose of 

Dow as modified by Fahs does not specifically disclose submit a request to a block storage device; receive, at the virtual machine running on the source host from the block storage device, a response to the request.

However, Brown discloses submit a request to a block storage device (Brown Col. 3 lines 13-16; which shows submitted block storage request);
receive, at the virtual machine running on the source host from the block storage device, a response to the request (Brown Col. 3 lines 13-16; which shows that the block storage request are sent from the storage initiations to virtual storage targets, thus viewed as including a source vm being able to receive a response/communication from the block storage tied to the request).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Brown, managing block storage request, in the virtual machine migration system of Dow as modified by Fahs, for the purpose of allowing for the convergence of different storage platforms within a single blade as taught by Brown Col. 3 lines 25-32.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dow and Fahs as applied to claim 8 above, and further in view of Antony (Pub. No. US 2014/0365816 A1).

As to claim 11, Dow as modified by Fahs does not specifically disclose wherein the executable instructions further cause the system to determine to perform the migration as a result of a change in availability of a resource associated with the source host.

However, Antony discloses wherein the executable instructions further cause the system to determine to perform the migration as a result of a change in availability of a resource associated with the source host (Antony [0029] lines 9-20; which shows dynamic managing of vm and resource allocation based on resource availability which can be viewed as migrating vm based on a change in available resources).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Antony, showing the dynamic management of virtual machines, into the virtual machine migration system of Dow as modified by Fahs, for the purpose of more effective use of resources through the use of dynamic management, as taught by Antony [0003] and [0029].

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dow and Fahs as applied to claims 13 and 15 above, and further in view of Hao et al. (Patent No. US 9,210,065 B2).

As to claim 14, Dow as modified by Fahs discloses forward the data packet to the virtual machine running on the target host (Fahs [0013] lines 1-4 and [0014] lines 7-20; which shows that during the transfer/migration of the VM from a source to target host being able to forward traffic/packet data that is sent to the source VM host to the target VM host).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Fahs, showing the live migration of the virtual machine, into the virtual machine migration of Dow, for the purpose of performing migration with minimal impact and thus helping to reduce impact problems association with migration, as taught by Fahs [0013] and [0062].

Dow as modified by Fahs does not specifically disclose wherein the executable instructions that cause the system to configure the virtual machine further include instructions that configure the virtual machine running on the source host to: receive a data packet from a service.

However, Hao discloses wherein the executable instructions that cause the system to configure the virtual machine further include instructions that configure the which shows a first vm receiving data packet information associated with a service).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Hao, showing virtual machines receiving pact information associated with a service, into the virtual machine migration of Dow as modified by Fahs, for the purpose of helping to improve virtual machine migration without loss of service, as taught by Hao Col. 1 lines 58-60 and Col. 9 lines 5-18.

As to claim 17, Dow as modified by Fahs and Hao discloses wherein the executable instructions that cause the computer system to cause packets to be forwarded to the virtual machine running on the target host further configure the virtual machine running on the source host to: forward the response to the virtual machine running on the target host (Fahs [0013] lines 1-4 and [0014] lines 7-20; which shows that during the transfer/migration of the VM from a source to target host being able to forward traffic/packet data that is sent to the source VM host to the target VM host).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Fahs, showing the live migration of the virtual machine, into the virtual machine migration of Dow, for the purpose of 

Dow as modified by Fahs does not specifically disclose receive a response to a request made to a service of a service provider.

However, Hao discloses receive a response to a request made to a service of a service provider (Hao Col. 9 lines 5-8; which shows a first vm receiving data packet information associated with a service).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Hao, showing virtual machines receiving pact information associated with a service, into the virtual machine migration of Dow as modified by Fahs, for the purpose of helping to improve virtual machine migration without loss of service, as taught by Hao Col. 1 lines 58-60 and Col. 9 lines 5-18.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dow, Fahs and Hao as applied to claims 17 above, and further in view of Brown et al. (Patent No. US 8,307,359 B1).

As to claim 18, Dow as modified by Fahs and Hao disclose the executable instructions further cause the computer system to configure the virtual machine running  submit the request to the block storage device (Dow [0006] lines 3-7; which shows request tied to the configuration of the virtual machine).

Dow as modified by Fahs and  Hao do not specifically disclose the service is a block storage service that provides a block storage device; the executable instructions further cause the virtual machine running on the source host to: submit the request to the block storage device; and receive the response from the block storage device.

However, Brown discloses the service is a block storage service that provides a block storage device (Brown Col. 3 lines 13-16; which shows a service request associated with block storage services); and
the executable instructions further cause the virtual machine running on the source host to: submit the request to the block storage device (Brown Col. 3 lines 13-16; which shows submitted block storage request, which in light above disclosed information can tie to the configuration of the virtual machine); and 
receive the response from the block storage device (Brown Col. 3 lines 13-16; which shows that the block storage request are sent from storage initiations to virtual storage targets, thus viewed as including a source vm receiving a response from the block storage device).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Brown, managing block storage request, in the virtual machine migration system of Dow as modified by Fahs, for the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779.  The examiner can normally be reached on Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193